PER CURIAM.
Turn reasons are given on behalf of the appellant why the decision of the court below should be reversed: (1) That there was not sufficient evidence to justify the verdict of the jury; and (2) that tho charge of the trial-judge to the jury and his conduct of the ease throughout was such that the defendant did not receive a fair trial. On the first point an. inspection of the record shows conclusively that there was ample evidence upon which, if believed by the jury, to base the verdict of guilty. Upon tho second point, a study o£ the judge’s charge and his rulings throughout the trial lead us to the conclusion that the defendant did receive a fair trial. In addition to this, counsel for appellant are not in a position to avail themselves of any error in the judge’s charge, if there had been error (which we do not think there was), because the record shows that no exceptions were taken to the charge at the time it was given, and no opportunity given the judge to correct any *170error that he might have made. Rule 10 of this, court provides that under these circumstances no exceptions to a charge will be considered.
The judgment of the court below is accordingly affirmed.